Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 7/5/2021 has been entered.  Claims 1, 4, 6, 8, 32 and 77-79 were amended.  Claims 1, 4, 6, 8, 16, 18, 20, 32, 48, 54, 70 and 72-80 are pending examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8, 16, 18, 20, 32, 48, 54, 70, 72, 73, 75, 77 and 78 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lutz (US 2002/0165283; published November 7, 2002) in view of Capps (US 2009/0232748; published September 17, 2009).
Applicant’s Invention
Applicant claims a preservative composition comprising an effective amount of at least one quaternary amine compound comprising 10-20 wt% cetyl pyridinium chloride; 20-35 wt% an antifungal agent comprising benzoic acid; and a solvent comprising 20-35 wt% propylene glycol, wherein the ratio of antifungal agent to quaternary amine compound is about 2:1. (claim 1)
Applicant also claims a topical cosmetic or toiletry comprising the preservative composition and at least one surfactant. (claim 18)
Applicant also claims a process of preparing the compositions comprising mixing the components of the preservative composition at a temperature of about 40 to about 50 degrees Celsius. (claim 32)
Applicant further claims a method of preserving a cosmetic or toiletry composition comprising mixing the components of the preservative composition into a cosmetic or toiletry formulation. (claim 48)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lutz discloses a preservative formulation comprising 10% w/w benzoic acid (antifungal agent), 5% benzethonium chloride and 30% benzyl alcohol (Example 5).  Anionic protein shampoo was prepared by mixing the preservatives and a shampoo containing anionic surfactants and heating the mixture to about 50 degrees Celsius for 15 minutes [0065].  The cosmetic formulations contain 0.6% of the preservative composition and are able to reduce fungal plate count against Candida albicans (Example 6, [0062-66]).  The preservative formulation also showed efficacy against S. aureus, P. aeruginosa and E.coli when used in combination with a GMS cream (Example 7, [0067-69]).  With respect to claims 4 and 6 of the instant application, Lutz teaches 0.05-90%, preferably 1-20% quaternary ammonium biocide and 0.05-99.5%, preferably 4-40% aromatic carboxylic acid (antifungal agent) (Table A, [0044].  With respect to claims 8 of the instant application, Lutz teaches the concentrates are diluted with the same solvents used in the concentrate [0045].  With respect to claims 15 of the instant application, Lutz teaches solvents may also be selected from propylene glycol [0038].  The amount of benzoic acid may be about 20% (claim 48).  Surfactants in the shampoo include sodium lauryl ether sulfate, cocamide DEA

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Lutz does not teach 45-70% w/w solvent, however, one of ordinary skill would have been able to optimized the amount of solvent to 45-70% since Lutz teaches concentrates preferably comprise 1-20% quaternary ammonium biocide and 4-40% antifungal agent.
Lutz does not teach the specific quaternary ammonium biocide cetylpyridinium chloride.  It is for this reason that Capps is joined.
Capps teach viricidal compositions comprising quaternary ammonium compounds such as cetylpyridinium chloride (abstract).  It is also known to have antifungal properties against Candida albicans [0010].  The compositions are useful in treating viral infections in humans by applying the formulation prior to exposure or to treat humans exposed to a virus [0051-52].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	It would have been prima facie obvious to one of ordinary skill to combine the teachings of Lutz and Capps to include cetylpyridinium chloride with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lutz and Capps to substitute the quaternary ammonium biocide cetylpyridinium chloride in place of benzethonium chloride because Capps teaches that it is known to be antifungal against Candida albicans and has additional viricidal properties.  
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lutz only describes the used of benzoic acid having and upper limit of 20%, preferably 10% benzoic acid.  The Examiner is not persuaded by this argument because Lutz discloses formulations comprising 2.5 to about 20% benzoic acid (claim 48). The claims require do-35% benzoic acid which is renders the claimed range obvious.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Furthermore, Applicant argues that unexpected results are achieved when 24% benzoic acid is added to 12-24% cetylpyridinium choride and 52-76% propylene glycol, namely no crystallization for two weeks.  The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Presently, the claims encompass a different range of 10-20% cetyl pyridinium chloride, 20-35% benzoic acid and 20-35% propylene glycol.  The amount of the propylene glycol claimed does not correlate to the amounts used in the data.  Therefore, the unexpected results data is not commensurate in scope with the claims.



Claims 74, 76, 79 and 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lutz (US 2002/0165283; published November 7, 2002) in view of Capps (US 2009/0232748; published September 17, 2009) as applied to claims 1, 4, 6, 8, 16, 18, 20, 32, 48, 54, 70, 72, 73, 75, 77 and 78  in further view of Goldberg et al. (US 5,306,489; patented April 26, 1994).
Applicant’s Invention
Applicant claims a preservative composition comprising an effective amount of at least one quaternary amine compound comprising 10-20 wt% cetyl pyridinium chloride; 20-35 wt% an antifungal agent comprising benzoic acid; and a solvent comprising 20-35 wt% propylene glycol, wherein the ratio of antifungal agent to quaternary amine compound is about 2:1. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Lutz and Capps are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Lutz and Capps do not teach the specific amphoteric surfactant, cocamidopropyl betaine and the specific cationic surfactant cetrimonium chloride.  Also, 0.02-0.3 wt% EDTA is not taught.  

It is for this reason Goldberg et al. is joined.  
Goldberg et al. teach hair care compositions (abstract).  Generally suitable shampoos comprise 1-45% anionic surfactant and 1-55% water with additional boosters, thickeners and preservatives.  The foam boosters include 0.01-10% cocamide DDEA and cocamidopropyl betaine (column 3, lines 39-49).  Goldberg et al. teach 0.001-1% chelating agents selected from EDTA in the formulation (column 3, lines 56-55).  The cationic surfactants are selected from cetrimonium chloride and generally range from 1-10% in the formulation (column 4, lines 3 through line 13).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Lutz and Goldberg et al. are both drawn to shampoo formulations.  It would have been prima facie obvious to one of ordinary skill to combine the teachings of Lutz, Capps and Goldberg et al. to include cocamidopropyl betaine as an amphoteric surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lutz, Capps and Goldberg et al. to include cocamidopropyl betaine as a foam booster to aid in the producing a stable shampoo formulation.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Lutz, Capps and Goldberg et al. to include 0.001-1% EDTA with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lutz, Capps and Goldberg et al. to include 0.001-1% EDTA as a chelator to aid in the producing a stable shampoo formulation.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Lutz, Capps and Goldberg et al. to include cetrimonium chloride as a cationic surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lutz, Capps and Goldberg et al. to include cetrimonium chloride as cationic surfactant in the producing a stable shampoo formulation.
	
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617